            Case 1:20-cv-00480-JEJ Document 41 Filed 03/30/20 Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


 BHARATKUMAR G. THAKKER,
 et al.,

                Petitioners-Plaintiffs,              Case No. 1:20-cv-00480-JEJ

 vs.                                                   Judge John E. Jones III

 CLAIR DOLL, in his official capacity as
 Warden of York County Prison, et al.,


                Respondents-Defendants.


                       PLAINTIFFS’ UNOPPOSED MOTION
                            TO FILE REPLY BRIEF

       Plaintiffs hereby respectfully request that the Court permit the Plaintiffs to file

a short reply brief before the close of business today, and as grounds therefor aver

as follows:

       1.      Respondents’/Defendants’ response (Docket No. 35), filed last night,

omits critical facts about conditions inside the three detention facilities. Perhaps the

most important ones are that Pike County officials learned that a correctional officer,

who had contact with detained persons, tested positive for COVID-19, on March 24,

and both Pike and York have imposed quarantines. Defendants’ one declarant who

speaks to conditions at the facilities, Jennifer Moon, fails in her declaration to



                                            1
              Case 1:20-cv-00480-JEJ Document 41 Filed 03/30/20 Page 2 of 5



mention these. Indeed, she suggests that there is no indication of infection. See

Declaration of Jennifer Moon at ¶ 12 (Docket 35-1 at 7).

         2.      Respondents’/Defendants’        response       also      misrepresents

Petitioners’/Plaintiffs’ legal arguments.

         3.      Petitioners/Plaintiffs would ask the Court’s permission to file a brief

rejoinder before the close of business today.

         4.         Undersigned counsel sought consent to this motion from Ms.

Sanderson, who advised that Respondents take “no position.”

         WHEREFORE, Plaintiffs respectfully request that this Court grant this

motion to allow them an opportunity to file a reply brief before the close of business

today.


Dated: March 30, 2020                        Respectfully Submitted,

 /s/ Will W. Sachse                           /s/ Witold J. Walczak
 Will W. Sachse, Eq. (PA 84097)               Witold J. Walczak (PA 62976)
 Thomas J. Miller, Esq. (PA 316587)           AMERICAN CIVIL LIBERTIES UNION
 Kelly Krellner, Esq. (PA 322080)*                OF PENNSYLVANIA
 Carla G. Graff, Esq. (PA 324532)*            247 Ft. Pitt Blvd., 2d Fl.
 DECHERT, LLP                                 Pittsburgh, PA 15222
 Cira Centre                                  T: 412-681-7864
 2929 Arch Street                             E: vwalczak@aclupa.org
 Philadelphia, PA 19104
 T: 215-994-4000                              Vanessa L. Stine (PA 319569)
 E: will.sachse@dechert.com                   Muneeba S. Talukder (CA 326394)*
 E: thomas.miller@dechert.com                 Erika Nyborg-Burch (NY 5485578)*
 E: kelly.krellner@dechert.com                AMERICAN CIVIL LIBERTIES UNION
 E: carla.graff@dechert.com                      OF PENNSYLVANIA
                                              P.O. Box 60173
        Case 1:20-cv-00480-JEJ Document 41 Filed 03/30/20 Page 3 of 5



                                          Philadelphia, PA 19102
David Fathi (WA 24893)*                   T: 215-592-1513
Eunice H. Cho (WA 53711)*                 E: vstine@aclupa.org
AMERICAN CIVIL LIBERTIES UNION            E: mtalukder@aclupa.org
FOUNDATION, NATIONAL PRISON               E: enyborg-burch@aclupa.org
PROJECT
915 15th St. N.W., 7th Floor
Washington, DC 20005
T: 202-548-6616
E: dfathi@aclu.org
E: echo@aclu.org

Michael Tan (NY 4654208)*
Omar C. Jadwat (NY 4118170) *
American Civil Liberties Union
Foundation, Immigrants’ Rights
Project
125 Broad Street, 18th Floor
New York, NY 10004
T: (212) 549-2600
E: mtan@aclu.org
E: ojadwat@aclu.org


*Petition for permission to file pro hac vice forthcoming




                         CERTIFICATE OF SERVICE
        Case 1:20-cv-00480-JEJ Document 41 Filed 03/30/20 Page 4 of 5



      I hereby certify that I served a copy of the foregoing motion on counsel of

record via the Court’s ECF filing system and via email courtesy copy to the office

of the United States Attorney for the Middle District of Pennsylvania.


Dated: March 30, 2020                        /s/ Witold J. Walczak
                                             Witold J. Walczak (PA 62976)
                                             AMERICAN CIVIL LIBERTIES UNION
                                                 OF PENNSYLVANIA
                                             247 Ft. Pitt Blvd., 2d Fl.
                                             Pittsburgh, PA 15222
                                             T: 412-681-7864
                                             E: vwalczak@aclupa.org
         Case 1:20-cv-00480-JEJ Document 41 Filed 03/30/20 Page 5 of 5




                     CERTIFICATE OF CONCURRENCE

      In accordance with Local Rule 7.1, Petitioner’s counsel sought concurrence

from the U.S. Attorney’s Office, who takes “no position” on the motion to file a

reply brief.


Dated: March 30, 2020                        /s/ Witold J. Walczak
                                             Witold J. Walczak (PA 62976)
                                             AMERICAN CIVIL LIBERTIES UNION
                                                 OF PENNSYLVANIA
                                             247 Ft. Pitt Blvd., 2d Fl.
                                             Pittsburgh, PA 15222
                                             T: 412-681-7864
                                             E: vwalczak@aclupa.org
